 328 NLRB No. 1521NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Supreme Hauling Enterprises, Inc. d/b/a SupremeTrucking Co.; and its alter egos and Successors,D.T.J. Trucking, Inc. and D.L.M. Trucking
Corp. and Milverton Watson and Local 282, In-ternational Brotherhood of Teamsters AFL-CIO, Party to the Contract.  Case 29ŒCAŒ18950July 27, 1999SUPPLEMENTAL DECISION AND ORDERBY MEMBERS LIEBMAN, HURTGEN, AND BRAMEOn April 29, 1996, the National Labor Relations Boardissued a Decision and Order,1 inter alia, ordering Re-spondent Supreme Hauling Enterprises, Inc. d/b/a Su-preme Trucking Co. (Respondent Supreme) to makewhole its unit employee Milverton Watson for loss of
earnings and other benefits resulting from his discharge
in violation of the National Labor Relations Act.A controversy having arisen over the amount of back-pay due the discriminatee, on April 30, 1999, the Re-gional Director for Region 29 issued a compliance speci-fication and notice of hearing alleging that at all timesmaterial, the Respondents Supreme, D.T.J. Trucking,
Inc. (D.T.J.), and D.L.M. Trucking Corp. (D.L.M.) have
been or were affiliated businesses with common owner-ship and financial control, common management, inter-related operations, and with a common labor relationspolicy, and have conducted their operations as a single
integrated enterprise and as a single employer, and that at
all times Respondents D.T.J. and D.L.M. have been or
were the alter egos of, and successors to, Respondent
Supreme.  The compliance specification also alleges thatthe Respondents are each jointly and severally liable tocomply with the terms of the Board Order.  Finally, the
compliance specification alleges the amount due under
the Board's Order, and notifies the Respondents that they
should file timely answers complying with the Board's
Rules and Regulations.  Although properly served with
copies of the compliance specification, the Respondents
failed to file an answer.2By letters dated June 9, 1999, the Region advised eachof the Respondents that unless an appropriate answer wasfiled by June 17, 1999, summary judgment would be
sought.  None of the Respondents filed an answer.                                                       1 321 NLRB No. 5, enforced by unpublished decision, No. 96-4138(2d Cir. Oct. 22, 1996).2 Although a copy of the compliance specification was served bycertified mail on each of the Respondents,  each refused to acceptservice.  The Respondents™ failure or refusal to claim certified mail or
to provide for receiving appropriate service cannot serve to defeat thepurposes of the Act.  See Michigan Expediting Service, 282 NLRB 210fn. 6 (1986).  A copy of the compliance specification was also servedon each Respondent by regular mail, and by personal service,  and thesecopies were not returned.On June 28, 1999, the General Counsel filed with theBoard a motion for summary judgment, with exhibitsattached.  On June 30, 1999, the Board issued an order
transferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.  TheRespondents again filed no response.  The allegations inthe motion and in the compliance specification are there-fore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board's Rules and Regu-lations states:If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, theBoard may, either with or without taking evidence in
support of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate.According to the uncontroverted allegations of themotion for summary judgment, the Respondents, despitehaving been advised of the filing requirements, have
failed to file an answer to the compliance specification.
In the absence of good cause for the Respondents™ failure
to file an answer, we deem the allegations in the compli-ance specification to be admitted as true, and grant theGeneral Counsel's motion for summary judgment.  Ac-cordingly, we conclude that the net backpay due the dis-criminatee is as stated in the compliance specificationand we will order payment by the Respondents of said
amounts to the discriminatee, plus interest accrued on
said amounts to the date of payment.ORDERThe National Labor Relations Board orders that theRespondents, Supreme Hauling Enterprises, Inc. d/b/aSupreme Trucking Co.; and its alter egos and successors,
D.T.J. Trucking, Inc. and D.L.M. Trucking Corp., Staten
Island, New York, their officers, agents, successors, and
assigns, shall make whole Milverton Watson, by payinghim the amounts set forth below, plus any additional netbackpay which may accrue in the absence of a valid offer
of reinstatement, plus interest to be computed in the
manner set forth in New Horizons for the Retarded, 283NLRB 1173 (1987), accrued to the date of such payment,minus tax withholdings required by Federal and state
laws, and by making contributions on his behalf to the
Local 282 Pension Fund and the Local 282 Annuity Fund DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2in the amounts set forth below, plus applicable interestaccrued to the date of such contributions:3Backpay$156,600.75Pension Fund Contribution$28,701.35Annuity Fund Contribution$43,059.32Total$228,361.42                                                       3 In addition, the Respondents must make whole Watson by paymentof any medical expense reimbursement which is due.  As noted in thecompliance specification, incomplete records preclude computation ofthese amounts at this time, and claims for these amounts will be madeat a later date upon receipt of additional information.   Dated, Washington, D.C.  July 27, 1999Wilma B. Liebman,                        MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARD